COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                      §
  PEARL RESOURCES OPERATING CO.,                               No. 08-19-00289-CV
  LLC and PEARL RESOURCES, LLC,                       §
                                                                  Appeal from the
                                Appellants,           §
                                                                83rd District Court
  v.                                                  §
                                                              of Pecos County, Texas
  WILD WELL CONTROL, INC.,                            §
                                                              (TC# P-7797-A-83-CV)
                                Appellee.             §


                                 MEMORANDUM OPINION

       Appellants Pearl Resources Operating Co., LLC and Pearl Resources, LLC, filed an

unopposed motion for voluntary dismissal of this appeal. See TEX.R.APP.P. 42.1(a)(1). The

motion is granted, and this appeal is dismissed. Costs are taxed against the appellant. See

TEX.R.APP. P. 42.1(d).

                                              JEFF ALLEY, Chief Justice

March 2, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  1